OPINION — AG -** ANNEXED SECTIONS — PETITION OF ANNEXATION ** WHEN TWO OR MORE SECTIONS OF LAND IN AN OPEN STOCK DISTRICT ADJOINING A CLOSED STOCK DISTRICT HAS BEEN ANNEXED TO SUCH CLOSED STOCK DISTRICT IN CONFORMITY WITH 4 O.S. 114.1 [4-114.1], 4 O.S. 114.2 [4-114.2], THEY BECOME A PART OF SAID CLOSED STOCK DISTRICT; AND THAT THEREAFTER TOW OR MORE SECTIONS OF LAND IN AN OPEN STOCK DISTRICT ADJOINING SAID TWO OR MORE SECTION LIE IN A PARALLEL MANNER WITH THE BOUNDARY LINE OF THE CLOSED STOCK DISTRICT ' AS ENLARGED ' BY SAID PREVIOUS ANNEXATION, MAY BE ANNEXED TO SAID CLOSED STOCK DISTRICT IN THE MANNER SET OUT IN SAID SECTIONS. (LEGAL VOTERS, BOARD OF COUNTY COMMISSIONERS) CITE: 4 O.S. 101 [4-101] (RICHARD M. HUFF)